Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 1 of 62




             EXHIBIT D
 Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 2 of 62




Transcript of Steven Souza,
 Corporate Representative
                            Date: May 1, 2020
                Case: Savino, et al. -v- Hodgson, et al.




Planet Depos
Phone: 888.433.3767
Email:: transcripts@planetdepos.com
www.planetdepos.com



         WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 3 of 62




1                       IN THE UNITED STATES DISTRICT COURT
2                        FOR THE DISTRICT OF MASSACHUSETTS
3                         - - - - - - - - - - - - - - - - - -x
4       MARIA ALEJANDRA CELIMEN SAVINO,         :   Case No.
        JULIO CESAR MEDEIROS NEVES, and
5       all those similarly situated,           :   1:20-cv-10617-WGY
6               Petitioners-Plaintiffs,         :
7       v.                                      :
8       THOMAS HODGSON, Bristol County          :      DEPOSITION OF
        Sheriff in his Official
9       Capacity; STEVEN J. SOUZA,              :      STEVEN SOUZA
        Superintendent Bristol County
10      House of Corrections in his             :   CORPORATE REPRESENTATIVE
        Official Capacity; TODD
11      LYONS, Boston Field Office,             :      CONDUCTED VIRTUALLY
        Acting Director, Immigrations
12      and Customs Enforcement in his          :      Friday, May 1, 2020
        Official Capacity; CHAD F.
13      WOLF, Acting Secretary,                 :      7:07 a.m. PT
        Department of Homeland
14      Security, in his Official               :
        Capacity; MATTHEW T. ALBENCE,
15      Deputy Director and Senior              :
        Official Performing the Duties
16      of the Director for U.S.                :
        Immigration and Customs
17      Enforcement, in his Official            :
        Capacity; and U.S. IMMIGRATION
18      AND CUSTOMS ENFORCEMENT,                :
19              Respondents-Defendants.         :
20           - - - - - - - - - - - - - - - - - -x
21
22           Job No.:     297502
23           Pages:     1 - 346
24           Reported By:     Charlotte Lacey, RPR, CSR No. 14224
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 4 of 62

                    Transcript of Steven Souza, Corporate Representative
                                 Conducted on May 1, 2020                  56

1       cells, are there sinks in those cells?
2             A.    No.
3             Q.    No.     Okay.   If not, how often are those
4       individuals permitted to go to the bathrooms to
5       use the sink?
6             A.    They are dormitory-style doors, so they
7       can exit their cell at any time.             There is no
8       restriction on them going to the bathroom, as well
9       as washing their hands.         During the lockdown, when
10      there is a count being taken, there would be no
11      one allowed when the count is being taken, but
12      after that, they are allowed to go to the restroom
13      at any time.
14            Q.    So aside from when the count is being
15      taken, they can go to the bathrooms and use the
16      sink at any time; is that correct?
17            A.    That's correct.
18            Q.    And they don't have to gain permission
19      during those times?
20            A.    Correct.
21            Q.    Okay.     Has the ability for detainees to
22      wash their hands changed at all since the
23      beginning of this lawsuit?
24            A.    I don't know what you mean by "the


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 5 of 62

                    Transcript of Steven Souza, Corporate Representative
                                 Conducted on May 1, 2020                  68

1       codes is the only time that the correction
2       officers are not able to be a full 6 feet away
3       from each of the detainees?
4             A.    Again, they have to make their rounds.
5       If there happens to be a detainee walking into the
6       bathroom and they may be near the correctional
7       officer, or when the correction staff are making
8       their security rounds, if a -- if a detainee or an
9       inmate are, you know, on their bunk, it may be
10      closer within the -- the 6 feet, but it's -- it's
11      not a prolonged time.
12                  It's incidental, like passing through a
13      hallway or passing by, you know, a table that a
14      detainee may be sitting at, or opening a -- a -- a
15      door and the detainee's walking through the door.
16            Q.    Right.     So there are times at which
17      they'll, you know, pass through during their
18      normal workday when they might come within the
19      6 feet?
20            A.    Yes.
21            Q.    And that's unavoidable?
22            A.    Correct.
23            Q.    Okay.    And are there any written
24      protocols to help the correction officers stay the


                                    PLANET DEPOS
                       888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 6 of 62

                    Transcript of Steven Souza, Corporate Representative
                                 Conducted on May 1, 2020                       76

1       serving the meals into their food trays that they
2       may not be 6 feet apart, they have the PPEs on,
3       where they have the gloves, they have the masks,
4       they have the hairnets, or a baseball cap on is
5       what they have.
6             Q.    And you mentioned the inmates in the
7       kitchen.    Is the makeup of individuals going into
8       the kitchen each day different?
9             A.    There's three shifts of inmates that go
10      into the kitchen, and they're all the same
11      inmates, but three separate shifts of inmates.                     So
12      we may have a total of, say, 40 inmates that work
13      in the kitchen during three specific shifts, so
14      two shifts, depending on how they work it with
15      what meals are being prepared.
16            Q.    Okay.    And while in the kitchen, each of
17      them is given a mask, a set of gloves, a hairnet,
18      and any other personal protective equipment?
19            A.    I don't believe so.
20            Q.    And is there any repercussion for not
21      wearing that protective equipment while in the
22      kitchen?
23            A.    If they're not wearing the protective
24      equipment, then they potentially would be fired


                                    PLANET DEPOS
                       888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 7 of 62

                    Transcript of Steven Souza, Corporate Representative
                                 Conducted on May 1, 2020                  81

1             A.    I don't know specifically a date.
2             Q.    Okay.    Is it fair to say that the signs
3       have stayed fairly consistent over the last month
4       or so?
5             A.    I would say pretty consistent.
6             Q.    Okay.    And just to be clear, we talked
7       about this a bit earlier.          But there have not been
8       any steps taken to enforce the protocols, and what
9       I mean by that is no one's been reprimanded for
10      coming within 6 feet of another person; is that
11      correct?
12            A.    That's correct.
13            Q.    Okay.    Moving back to Exhibit 29.
14                  MR. BROWN:      Can we get Exhibit 29 on the
15      screen, Miles?
16                  AV TECHNICIAN:        Yes.    Sorry.      One
17      second.
18            Q.    No worries.      And under the "Avoid close
19      contact" header, do you see where it says "Keeping
20      distance from others is especially important for
21      people who are at higher risk of getting very
22      sick"?
23            A.    Yes.
24            Q.    All right.      What, if any, protocols


                                    PLANET DEPOS
                       888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 8 of 62

                    Transcript of Steven Souza, Corporate Representative
                                 Conducted on May 1, 2020                  82

1       exist at Bristol to ensure detainees who have
2       existing medical conditions can keep distance --
3       can keep distance from the correction officers?
4             A.    Anyone that would be an issue of being
5       very sick would be housed within medical.
6                   As far as the individuals that are
7       within the housing units, where the detainees are
8       located and staff, basically, again, practicing
9       social distancing, making sure the staff are
10      wearing their masks, making sure the inmates and
11      detainees are wearing their masks, and avoiding
12      physical contact unless security purposes or
13      transportation purposes are necessary.
14            Q.    So unless a detainee is in the medical
15      for immediate attention, then individuals who, for
16      example, have diabetes, is there a separate
17      protocol for making sure they can socially
18      distance?
19            A.    No.
20            Q.    The next header in Exhibit 29 is
21      entitled "Cover your mouth and nose with a cloth
22      face cover when around others."             Do you see that?
23            A.    Yes.
24            Q.    When did you first learn about the CDC's


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 9 of 62

                        Transcript of Steven Souza, Corporate Representative
                                     Conducted on May 1, 2020                     85

1               Q.      And how many have been reprimanded for
2       not wearing their masks?
3               A.      I would say maybe half a dozen or so.
4               Q.      And take me through those.             What happens
5       when someone's reprimanded for not wearing their
6       mask?
7               A.      Basically they would be issued either an
8       informal D report or a formal D report and not
9       allowed to come out of their cell, except for
10      bathroom purposes.           They would be fed within their
11      cell.        They would not be allowed to go out to
12      recreate in the day room area or the outside rec
13      yard.
14              Q.      And how long would that last for?
15              A.      It could be a day, it could be two days,
16      depending on the severity of the infraction.                         If
17      it was just, you know, "I'm not wearing it.                      I
18      don't come out of my cell, fine," versus becoming
19      belligerent and/or assaultive to staff would be
20      different determination on length of time.
21              Q.      And you said a dozen.           Does that
22      represent all of the times in which detainees were
23      not wearing their masks outside of their bunks?
24              A.      I said about a half a dozen or so,


                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 10 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  89

1               Q.   How many masks do you have in storage?
2               A.   Probably 2,000.
3               Q.   Probably 2,000.        And which types of
4       masks are those?
5               A.   I have KN95s.       I have N95s.        I have
6       surgical masks.       I have different -- couple of
7       different types of surgical masks, actually.
8               Q.   And about what percentage of the
9       correction officers are wearing the surgical
10      masks?
11              A.   I don't know because there's three
12      shifts, and I'm not there for all three shifts to
13      know.
14              Q.   Okay.    And so you wouldn't know what
15      percentage are wearing the N95 or the KN95 as
16      well?
17              A.   Correct.
18              Q.   And what is EMA?
19              A.   MEMA.
20              Q.   NEMA.    Thank you.
21              A.   MEMA with an "M."         M-E-M-A.
22              Q.   And what does MEMA stand for?
23              A.   Massachusetts Emergency Management
24      Association.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 11 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  96

1                    MR. KANWIT:      Good.
2             Q.     Does Bristol provide detainees with
3       masks?
4             A.     Yes.
5             Q.     How many masks per detainee?
6             A.     Each detainee and inmate were issued one
7       cloth mask, which is washable, and there's a
8       protocol in place for washing them, and if there
9       is a need for additional masks, we will issue out
10      a surgical mask.
11            Q.     And you say "if there's a need for an
12      additional mask," and that's if the particular
13      inmate requests that mask?
14            A.     If the individual requests it, if there
15      is a specific need that theirs happens to be in
16      the wash and they're going to the outside rec yard
17      or they're leaving their cell or theirs broke, we
18      would issue them a new mask if theirs broke, and
19      we would have alternative surgical masks available
20      if needed.
21            Q.     Okay.    Let's turn to Exhibit 35.
22                   AV TECHNICIAN:        Please stand by.
23            Q.     Mr. Souza, do you recognize this
24      document?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 12 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  120

1             A.    That, I -- I don't have exact numbers on
2       those.
3             Q.    Okay.     And respirators?
4             A.    We do not carry respirators.
5             Q.    Eye protection?
6             A.    We have probably over 150, maybe 200
7       goggles, and then there are some face shields that
8       we also have, and we do have some that are on
9       order as needed.
10            Q.    Okay.     And do you know exactly how many
11      pairs of those you have?
12            A.    Not off the top of my head 'cause
13      medical also has their own supply.
14            Q.    And who is that eye protection being
15      supplied to?
16            A.    The eye protection would be supplied to
17      any staff person that needs it based on where they
18      were working or what they were -- or who they were
19      working with.
20            Q.    Okay.     But not to the detainees?
21            A.    No.
22            Q.    Okay.     And you mentioned earlier you had
23      some gloves.
24                  Does each -- does each detainee receive


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 13 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  121

1       gloves?
2             A.    No.     They would utilize gloves for --
3       for when they're doing cleaning or passing out
4       meals or anything, but they're not issued gloves
5       as a general.
6             Q.    So they would have to request gloves for
7       each of those jobs?
8             A.    Yes.
9             Q.    Okay.     And what about a supply of
10      disposable gowns or coveralls?
11            A.    The sheriff's office has some, and the
12      medical department also has some.              I believe we
13      have about 200 currently.           There are more on
14      order, and I'm not sure what medical has for their
15      supply.
16            Q.    Okay.     And do you know how many swabs
17      medical currently has?
18            A.    I do not.
19            Q.    Okay.     Turning to Exhibit 30.            If we go
20      to page 2, there's a section titled "What should I
21      do if I might have been exposed, if I feel sick,
22      or have confirmed COVID-19?"
23                  Mr. Souza, do you see that section?
24            A.    Yes, I do.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 14 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  163

1       the ones that are monitoring to make sure that at
2       least seven days have passed since the date of the
3       first positive test?
4             A.     Yes.
5             Q.     Okay.    And in -- in -- in the case of
6       increased need for testing, do you know how many
7       total single cells there are that could isolate
8       individuals?
9             A.     We can make adjustments to those
10      specific housing units that were documented in the
11      -- in that other document.           We originally start
12      with the four cells in medical, if they're
13      available.     We then go to our EE unit, which has
14      16, and then we would progress from there.
15            Q.     Okay.    What protocols are in place for
16      testing the new arrivals?
17            A.     Only if they're symptomatic, they would
18      be tested.     If they're not symptomatic, they would
19      be isolated in a specific housing unit for at
20      least 14 days before we introduce them into the
21      general population.
22            Q.     Okay.    So new arrivals who are not
23      symptomatic, are not tested on arrival; that's
24      correct?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 15 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  164

1             A.    Correct.
2             Q.    How many new arrivals have been tested?
3             A.    I have no idea.
4             Q.    Okay.     And so you wouldn't know if any
5       of those tests have been positive?
6             A.    No.
7             Q.    Okay.     Are new arrivals -- and you said
8       new arrivals are being quarantined; is that
9       correct?
10            A.    They're being isolated.
11            Q.    Isolated.      And so where -- when each of
12      those are isolate -- when each of those
13      individuals are isolated, who do they come in
14      contact with?
15            A.    As with the production of documents,
16      there were two -- two housing units that were
17      originally designed for new commitments.                 Females
18      are in one particular unit.            The males were
19      originally in GC, and now we have turned it over
20      to our FB unit, and they would be placed into
21      single cells within that FB unit.
22            Q.    What does the "FB unit" stand for?
23            A.    FB is just the acronym for that
24      particular housing unit.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 16 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  168

1       could be once every two to three weeks, depending
2       on what else I'm working on.            As I expressed, I
3       have a vast -- I oversee a vast number of
4       departments and divisions.
5               Q.   Understood.      When was the last time you
6       were at Unit A?
7               A.   I believe it was probably about maybe
8       three weeks ago, four weeks ago.
9               Q.   Okay.    So three or four weeks ago when
10      you were there, how long were you there for?
11              A.   I was probably there for an hour or
12      more.
13              Q.   Okay.    How many individuals are
14      currently held in Unit A?
15              A.   I believe there are 11.           That's off the
16      top of my head.       I mean, we have got many units,
17      so just off the top of my head, I believe 11.
18              Q.   11 units.     And of those, how many are
19      inmates?
20              A.   In -- in A?
21              Q.   In A.
22              A.   No inmates.      Only detainees.
23              Q.   No -- okay.      And so of the
24      immigration -- of the 11, all of them are


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 17 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  171

1       Kanwit.
2             Q.     From Attorney Kanwit.           Okay.     The
3       drawing on the first page is titled -- can we
4       scroll up to the first page of this document.
5                    The drawing on the first page is titled
6       "ICE Unit A, as-is."         What is the drawing on the
7       first page intended to represent?
8             A.     The rows of bunks, and the Xs, I
9       believe, are representative of how many
10      individuals are assigned to the set of bunk beds.
11            Q.     Okay.    So just to make sure I understand
12      this, the white squares are intended to represent
13      the bunks?
14                   MR. KANWIT:      Objection.       He didn't
15      create the document, so you shouldn't be asking
16      about his intent.
17            Q.     Is it your understanding, looking at
18      this document, that the white squares indicate the
19      bunks?
20            A.     Yes, I believe so.
21            Q.     And then the gray squares indicate the
22      aisles?
23            A.     Yes, where it's labeled "aisles."
24            Q.     Yep.    And this actually -- accurately


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 18 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  182

1       you see that?
2             A.     Yes.
3             Q.     And that individual, if they had to get
4       up in the middle of the night and go to the
5       restroom, they would have to pass by another
6       individual in order to do so; is that correct?
7             A.     Correct.
8             Q.     And they'd come within 6 feet of that
9       other individual?
10            A.     Correct.
11            Q.     Okay.    How often are you in Unit B?
12            A.     About the same time that I would be in
13      Unit A.
14            Q.     Okay.    When was the last time you were
15      in Unit B?
16            A.     About the same time as Unit A.              I
17      usually go to one building and -- and go to all
18      the units within that one particular building.
19            Q.     Okay.    And last time you were in Unit B,
20      how long did you spend there?
21            A.     Probably an hour or more.
22            Q.     How many individuals are currently
23      housed in Unit B?
24            A.     I believe there's 26, but I would have


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 19 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  183

1       to look at the exact count.            But I believe there
2       was 26.
3             Q.    So as of today, you believe there are 26
4       individuals?
5             A.    I believe so.
6             Q.    And do you know how many of those are
7       inmates?
8             A.    There are no inmates in the ICE
9       building.
10            Q.    You cut out for me.           Sorry.     So there
11      are no inmates; am I correct?
12            A.    There are no inmates in ICE A or ICE B,
13      strictly detainees.
14            Q.    So that would be 26 detainees.               Why are
15      there different numbers between the individuals in
16      Unit A and Unit B?
17            A.    Based off of their classification.
18            Q.    And walk me through that.              How does that
19      classification impact where they're housed?
20            A.    The classification is submitted through
21      immigration.     Level 1s and level 2s can be housed
22      together.    Level 2 and level 3 can be housed
23      together.    But a level 3 and a level 1 cannot be
24      housed together.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 20 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  184

1              Q.   And there's no cells in Unit B, correct?
2              A.   That's correct.
3              Q.   Can we scroll to the third page of this
4       document, and the third page is titled "Unit B
5       as-is."
6              A.   Yep.
7              Q.   Do you have any reason to believe this
8       is not an accurate representation of the sleeping
9       arrangements in Unit B as of April 14, 2020?
10             A.   I have no reason to believe that it's
11      not.
12             Q.   Okay.     And looking at this, you don't
13      know where the entrances or exits to Unit B are?
14             A.   Correct.
15             Q.   Okay.     So the image here shows five rows
16      of beds, correct?
17             A.   Correct.
18             Q.   And there are 33 beds total?
19             A.   Correct.
20             Q.   33 bunks total?
21             A.   Excuse me?
22             Q.   There are 33 bunks total?
23             A.   33 double bunks.
24             Q.   Right.     And in this image, 20 were used?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 21 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  185

1               A.   I don't know what the count was on
2       there.
3               Q.   Okay.    But you -- as of today, you
4       understand 26 individuals to be sleeping here?
5               A.   Correct.
6               Q.   And so the same thing here in Unit B,
7       when sharing a bunk, there's a 3-foot distance
8       between bodies when each person's lying directly
9       flat?
10              A.   Correct.
11              Q.   And so less of a distance if one of them
12      sits up in the night?
13              A.   Correct.
14              Q.   As you understand it, have the
15      individuals in Unit B been rearranged since
16      April 14th?
17              A.   I believe so, because of the -- as the
18      count reduces or changes, they make adjustments to
19      the --
20      the -- the sleeping arrangements.
21              Q.   Okay.    Moving on to the -- the next page
22      of this exhibit, and you see this is titled "Unit
23      B Ideal"?
24              A.   Yes.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 22 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  188

1       document are accurate representations of how
2       people sleep?
3               A.   I have no idea.
4               Q.   Okay.    How often are you at the EB unit?
5               A.   About the same time as the going to the
6       ICE -- ICE A or ICE B.
7               Q.   And do you know when the last time is
8       you were in the EB unit?
9               A.   Probably about four weeks ago.
10              Q.   About four weeks ago.
11                   And the EB unit doesn't stand for
12      anything, "EB" is just the acronym that's used?
13              A.   Just acronyms.
14              Q.   Okay.    And last time you were there, do
15      you remember about how long you were there for?
16              A.   Maybe half hour.
17              Q.   How many ICE detainees are in the EB
18      unit?
19              A.   Today, I believe there were five.
20              Q.   You believe there were five.
21                   And how many criminal inmates?
22              A.   Maybe six.      Five or six.
23              Q.   Okay.    So about 11 individuals who are
24      held in the EB unit?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 23 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  193

1       shower and individual standing in another shower.
2             A.    There -- there's -- there's walls, and
3       there's complete -- it's -- it's complete isolated
4       showers.    There's a door to walk into, and then
5       it's a shower, and there's four walls within that
6       shower.    And then next door next to it is -- is,
7       again, four walls.        So they're complete isolated
8       showers.
9             Q.    Okay.     They're completely isolated
10      showers.
11                  And how about the toilets, are those
12      completely isolated, or is there sort of a vent on
13      top of the separator?
14            A.    There's -- there's stalls.
15            Q.    There's stalls.         And the shower rooms,
16      are they ventilated?
17            A.    Yes, they are.
18            Q.    They are.      When was the last -- oh.
19                  How often are you in the 2 East unit?
20            A.    Again, roughly around the same time
21      frame.
22            Q.    And that's the same for the last time
23      that you were at the 2 East unit?
24            A.    Probably four to five weeks at the


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 24 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  194

1       2 East unit.
2             Q.     And how long were you there
3       approximately the last time you were there?
4             A.     I was there probably for about
5       45 minutes maybe.
6             Q.     About 45 minutes?
7             A.     Yes.
8             Q.     And in your declaration, you represented
9       that there were 54 males housed in this unit.
10                   Do you know if that's still the case?
11            A.     I believe there's 45 currently.
12            Q.     45 currently.
13                   And what's the cause in that reduction?
14            A.     Releases through ICE and/or releases
15      through the pretrial inmates.
16            Q.     And of the 45, how many are detainees?
17            A.     I believe there are 36, maybe, that are
18      detainees.     35, 36 maybe.
19            Q.     Okay.    And the others are inmates,
20      correct?
21            A.     Correct.
22            Q.     Of the 36, they're divided into eight
23      cells; is that correct?
24            A.     There's a total of 13 cells in that


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 25 of 62

                        Transcript of Steven Souza, Corporate Representative
                                     Conducted on May 1, 2020                  195

1       unit.        I believe they are divided into -- I
2       believe there's eight cells.               I would have to look
3       at my declaration to be specific.
4               Q.      And -- but those cells would have about
5       four to five individuals each?
6               A.      I believe there's -- right now, there's
7       a maximum of five, but generally four and five are
8       currently in there.
9               Q.      Generally four or five.           Okay.     And each
10      cell contains four double-bunk beds; is that
11      correct?
12              A.      Yes, correct.
13              Q.      Okay.    So each of the cells is
14      identical?
15              A.      Yes.
16              Q.      So that would mean that currently, at
17      least one person in some of the cells are sharing
18      a bunk, right?
19              A.      Yes.
20              Q.      Okay.    And those bunks are the same as
21      the ones in Unit A and B; is that correct?                     The
22      same type of bunk bed?
23              A.      Yeah, same type of bunk bed, correct.
24              Q.      Okay.    So for anyone sharing a bunk,


                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 26 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  197

1       you -- how you got that measurement and where the
2       measurement is coming from.
3             A.     Okay.    So if the -- if the bunk bed
4       itself is 6 feet long or 7 feet in length, if the
5       detainee's head is on the left-hand side of the
6       bunk, the next detainee's head would be on the
7       complete opposite side, so it would be -- the head
8       would be on one location, the feet would be facing
9       the another location.         So that there's that
10      distance.
11            Q.     And that's between bunks on the -- on
12      the same side of the wall, am I understanding this
13      correctly?
14            A.     Correct.
15            Q.     Okay.    And so -- and you're measuring,
16      again, between the individuals' heads, not
17      necessarily between, say, the head and the feet of
18      the next person?
19            A.     Correct.
20            Q.     For those individuals sharing a bunk,
21      you represent that the head of one detainee is
22      over the feet of the other detainee.                No
23      detainee's head is closer to another detainee's
24      head that 6.7 feet.        Is that still correct?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 27 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  198

1             A.    Yes.
2             Q.    And so in those instances, the bodies of
3       individuals sharing the bunk are actually 3 feet
4       apart; is that right?
5             A.    What do you mean by "3 feet apart"?
6             Q.    So for -- I understand that an
7       individual sharing a bunk that will be lying in a
8       different direction than the other individual
9       sharing that bunk and that, therefore, you've
10      represented that there will be a distance between
11      the detainees' heads, correct?             That's the 6.7
12      feet measures between the heads?
13            A.    I don't know the exact measurement, but,
14      yes, it would be between the heads.
15            Q.    Okay.     And for those individuals sharing
16      the bunk, if we are actually measuring just, say,
17      between the feet of the -- of one detainee and
18      head of another detainee, that distance is 3 feet,
19      correct?
20            A.    No, because if the bunk is 6 feet or
21      7 feet long, the detainee's head on the top would
22      be on one end, and the detainee's head on the
23      bottom bunk would be the opposite direction.
24            Q.    Correct.      But if we're not just


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 28 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  199

1       measuring between the heads and, say, we measure
2       between the foot of one detainee and the head of
3       the other, that is less than 6 feet, correct?
4             A.    Up and down, it would be, yes.
5             Q.    Up and down, it would be.             And, again,
6       the measures in your declaration are correct when
7       the detainees are asleep laying down; that's
8       correct?
9             A.    Yes.
10            Q.    And so that measurement will change as
11      they get up in the middle of the night?
12            A.    Correct.
13            Q.    Why is it that your representation in
14      your declaration measured just between the heads
15      of individuals?
16            A.    Just based off of how we set them up to
17      be head to toe and toe to head.              And then the
18      measurements, again, I had somebody measure the
19      length of the bunks, the height of the bunks, but
20      that's what was recorded.
21            Q.    Understood.       And so for the 2 East unit,
22      how much time do each of the detainees spend per
23      day in their cells?
24            A.    It varies.       Some stay longer in their


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 29 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  207

1       stalls, there's a set of urinals, and there's a
2       set of sinks.
3               Q.   So take Unit A, in that bathroom, how
4       many sinks are they -- are there?
5               A.   I don't know specifically.             It would be
6       in my declaration as to exactly how many are
7       located in that area.
8               Q.   Okay.    So in your declaration, if you
9       represented that there were eight sinks in that
10      bathroom, does that sound correct?
11              A.   Potentially, yes.
12              Q.   And for the showers in Units A and B,
13      would you also rely on the number in your
14      declaration, which is six?
15              A.   That's correct.
16              Q.   Okay.    And for urinals, there were
17      three?
18              A.   Correct.
19              Q.   Okay.    And you represent -- and you
20      represented that there were six toilets in Units A
21      and B in your declaration.           Is that still the
22      case?
23              A.   Yes.
24              Q.   How far apart is each sink in each of


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 30 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  208

1       those bathrooms?
2             A.    I don't know off the top of my head.
3             Q.    Okay.     And is the shower -- are the
4       showers the same setup that we've talked about for
5       the unit previously?
6             A.    It's a little different as they don't
7       have a solid door.        But there are three walls.
8       And then the entrance, which is -- has a shower
9       curtain on it, but then each one is individual
10      shower stalls.       It's non-communal.
11            Q.    Okay.     And there's the -- the curtain is
12      what separates one individual from the next?
13            A.    No.     It separates you from the outside
14      of the shower to step into the shower.
15            Q.    I see.     So you walk into the curtain,
16      and then there are walls on either side of you.
17            A.    Correct.
18            Q.    And do those walls go all the way up to
19      the ceiling?
20            A.    Yes, they do.
21            Q.    Okay.     And how far apart are the
22      different urinals?
23            A.    I don't know the exact measurement.
24            Q.    And what about the toilets?


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 31 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  209

1              A.   They're in stalls.          I don't know what
2       the exact measurements are.
3              Q.   Same stalls that have the partial
4       divider with the ventilation at the top?
5              A.   Yes, I believe so.
6              Q.   And there's no strict number on the
7       amount of people who can use each bathroom at any
8       one time, correct?
9              A.   Again, we try to limit it with the
10      social distancing and with the postings that are
11      up, but, again, there could be someone that's in
12      the shower and then go over to the bathroom side.
13      So we try to limit as much as possible, but, you
14      know we don't want to get into not allowing them
15      to utilize the facilities either.
16             Q.   And so it's a common occurrence for each
17      shower to be used at the same time, correct?
18             A.   Not each shower, but individual showers,
19      yes.
20             Q.   But for all other showers to be used at
21      the same time?
22             A.   That's a possibility, yes.
23             Q.   And same thing for the sinks?
24             A.   It could be.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 32 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  210

1             Q.     And for the toilets?
2             A.     It's possible.
3             Q.     How frequently are detainees given soap
4       and shampoo for showering purposes?
5             A.     They can purchase from canteen weekly.
6       They also -- the -- anybody that's indigent would
7       be given weekly indigent kits which would give
8       them a bottle of three-in-one, which is soap,
9       shower, body wash.        And then there's also the soap
10      dispensers on the wall where the sinks are.
11            Q.     And so separate and apart from meeting
12      the indigency requirements, you would have to
13      purchase your shampoo; is that correct?
14            A.     Correct.
15            Q.     Okay.    And you represented earlier that
16      the soap in the communal area is replaced whenever
17      that is empty?
18            A.     That's correct.
19            Q.     And do you know how much of a supply of
20      that soap you have on hand?
21            A.     I'm told that we have enough supply of
22      hand soap.
23            Q.     And that, to your knowledge, has never
24      been watered down?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 33 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  211

1             A.    That's correct.
2             Q.    And there are no professional cleaners
3       that come into the bathrooms in Unit A and B?
4             A.    No.
5             Q.    So it's the detainee and staff
6       workforces we talked about earlier that would be
7       cleaning those units.
8             A.    That is correct.
9             Q.    And are they given personal protective
10      equipment when they're cleaning?
11            A.    They are given --
12                  MR. KANWIT:       Objection; asked and
13      answered.    We've been there through this.
14            Q.    You can answer the question.
15            A.    They're given gloves.            And if they need
16      anything further, they will be given the items
17      needed.
18            Q.    Can you describe the process by which
19      food is delivered to Bristol?             Actually, delivered
20      to the facility to the kitchens?
21            A.    As I stated in the declaration,
22      they're -- they come through delivery trucks.
23      They are -- the items are dropped off at our
24      shipping and intake area or the loading dock for


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 34 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  214

1             Q.    And you submitted this and signed it on
2       the 23rd of April 2020?
3             A.    Whatever the date that's on there.
4             Q.    The date at the bottom, can you take a
5       look at that, and let me know if that's the 23rd
6       of April?
7             A.    Yes.
8             Q.    You present in this declaration that all
9       meals are prepared in two shifts; is that correct?
10            A.    Correct.
11            Q.    The first is comprised of about 20
12      individuals plus a correction officer who
13      oversees; is that correct?
14            A.    That's correct.
15            Q.    And the second, comprised of about 13 to
16      15 detainees, two staff members, and a corrections
17      officer to oversee; is that correct?
18            A.    Not detainees.         They would be sentenced
19      inmates.
20            Q.    Those are -- so the second shift is --
21      those would be sentenced inmates.
22            A.    All of the kitchen workers are sentenced
23      inmates.    We don't have detainees or pretrial
24      inmates working in the kitchen.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 35 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  217

1             A.    They are -- they're called up to the
2       meal cart practicing social distancing to collect
3       their tray.
4             Q.    And when you said "practicing social
5       distancing," what do you mean by that?
6             A.    I mean that I don't have everybody right
7       in a row, that we have people -- we call so many
8       people up distanced apart to receive their tray.
9       Then they go and sit at a table or take it back to
10      their cell or bunk.
11            Q.    And which individual is actually handing
12      off their tray to them?
13            A.    It could be a staff person, or it could
14      be a volunteer worker.
15            Q.    Okay.     And they're less than 6 feet from
16      that person when receiving their meal, correct?
17            A.    A hand's distance away.
18            Q.    Oh, you cut out from me then -- from
19      there.
20            A.    Arm's length to hand out the tray.
21            Q.    Arm's length to hand out the tray,
22      correct?
23            A.    Right.     Arm's length to arm's length to
24      hand out a tray.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 36 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  218

1             Q.    And this process is repeated three times
2       a day for breakfast, lunch, and dinner?
3             A.    That's correct.
4             Q.    Detainees can choose to eat their meals
5       in their bunk or at their table; is that correct?
6             A.    That's correct.         We normally have them
7       stay at the tables to eat, but to create social
8       distancing and not have everybody in one location,
9       we've allowed them to either take it back to their
10      cell to eat on their bunk or at the desk, if they
11      happen to have a cell.          Or if they're in the ICE
12      building and it's just bunk beds, they're able to
13      sit on their bunk and eat it, or they can eat at
14      the table in shifts.
15            Q.    Okay.     And it's their choice as to which
16      of those they do?
17            A.    That's correct.
18            Q.    Are detainees provided sanitary wipes to
19      clean the containers once they're handed their
20      meals?
21            A.    I'm sorry.       I missed that.
22            Q.    No worries.
23                  Are detainees provided sanitary wipes
24      ever to clean the containers once they're handed


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 37 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  219

1       their meals?
2             A.     No.
3             Q.     Because as we talked about earlier,
4       those are not available, correct?
5             A.     Those wipes are for staff to clean the
6       control areas and the computers and so forth.
7             Q.     Understood.      Your declaration provides
8       that once meals are complete, dishes are returned
9       to the kitchen for cleaning and sanitizing.
10                   Who does that cleaning and sanitizing?
11            A.     The inmate kitchen workers.
12            Q.     And the products they use are the
13      products we talked about earlier?
14            A.     They're specific cleaning materials with
15      the dishwasher and within the scullery area where
16      the -- all the carts go back to, and all the trays
17      are cleaned through the dishwasher, and they're
18      dried, and then the carts are all wiped down with
19      the materials that we discussed earlier.
20            Q.     Okay.     And then -- and then the --
21      sorry.     The first part of that statement?
22                   I understand from the dishwasher on, but
23      what products are used between pickup of the
24      containers to reaching the dishwasher?


                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 38 of 62

                        Transcript of Steven Souza, Corporate Representative
                                     Conducted on May 1, 2020                  229

1               A.      Basically we're all following the CDC
2       and DPH guidelines.           Each facility runs
3       differently.        Each county runs differently based
4       off of their types of facilities, their population
5       of their facility, their layout of their facility.
6               Q.      What's the factual basis for your
7       statement that maximum steps have been taken to
8       minimize the risk of a COVID-19 infection and any
9       spread?
10              A.      I'm sorry.      I missed the first part of
11      that question.         You cut out.
12              Q.      What is the factual basis for your
13      statement that maximum steps have been taken to
14      minimize the risk of a COVID-19 infection and any
15      spread?
16              A.      Basically by following the guidelines
17      that are set up and following our procedures that
18      we put together for isolation and containment and
19      also for social distancing and educating the
20      detainees and the staff and the inmate relative to
21      social distancing.
22              Q.      What do you mean by maximum steps?
23              A.      The ability of what we have as of this
24      date.        As we know, it's a fluid situation and


                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 39 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  230

1       things change, sometimes daily, so that the steps
2       were taken, and if there's more that need to come,
3       then we take those as well.
4             Q.    Bristol does not think anything else
5       could be done to minimize the risk of a COVID-19
6       infection, correct?
7             A.    I did not hear you.
8             Q.    Bristol does not think anything else
9       could be done to minimize the risk of a COVID-19
10      infection, correct?
11                  MR. KANWIT:       Objection.
12            Q.    You can answer.
13            A.    I believe we're doing everything that we
14      possibly can.
15            Q.    Are there any additional steps that you
16      could take at this point to further reduce the
17      risk that detainees may be exposed to COVID-19?
18            A.    I believe we're doing everything that we
19      possibly can.
20            Q.    So, in your opinion, there's nothing
21      further that can be done at Bristol in order to
22      secure the safety of detainees and staff in the
23      civil immigration units?
24                  MR. KANWIT:       Objection.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 40 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  231

1             A.    If changes come forward through CDC and
2       DPH guidelines or on recommendations from the
3       medical vendor, then we would update those as
4       needed.
5             Q.    At any point since March 1st, 2020, have
6       you made any recommendations to anyone at Bristol
7       as to steps that should be taken to get better
8       protection for detainees?
9             A.    I'm not following what your question is.
10            Q.    Yeah, let me rephrase that.              That was a
11      little confusing.
12                  At any point since March 1st, 2020, have
13      you made any recommendations for what should be
14      done with regard to COVID-19 that weren't
15      followed?
16            A.    No.
17                  MR. KANWIT:       Objection as to time frame.
18            Q.    You can answer.
19            A.    No.
20            Q.    Bristol did not consult with any outside
21      public health experts regarding best practices for
22      dealing with COVID-19 prior to this litigation,
23      correct?
24            A.    No.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 41 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  232

1             Q.    Bristol did not take any steps to
2       evaluate detainees for release prior to this
3       litigation, correct?
4             A.    No.
5             Q.    Bristol did not consider alternatives to
6       detention for detainees prior to this litigation,
7       correct?
8             A.    Correct.
9                   MS. CURTIS:       If we have Miles back, can
10      we get Exhibit 48.
11                  AV TECHNICIAN:         Of course.       One second.
12                  MR. KANWIT:       While he's pulling that up,
13      Annaleigh, your question was about Bristol.                   And
14      the definition given earlier by counsel, Bristol
15      was Bristol County House of Corrections.                 I just
16      want to be clear.        We don't mean to ask did ICE
17      consider any steps to release detainees.
18                  MS. CURTIS:       I'm asking about Bristol;
19      that's correct.
20                  MR. KANWIT:       Thank you.
21            Q.    Okay.     I will represent to you that
22      Exhibit 48 is a PDF of the ICE web page on ICE
23      guidance on COVID-19 that was saved yesterday.
24                  Have you read the ICE guidance on


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 42 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  234

1             Q.    The last sentence in that paragraph says
2       that ICE's detained population has dropped by more
3       than 4,000 individuals since March 1st, 2020, with
4       a more than 60 percent decrease in book-ins when
5       compared to this time last year, correct?
6             A.    Yes, that's what it says.
7             Q.    Is it fair to say that ICE is taking
8       steps to reduce the detained population?
9                   MR. KANWIT:       Objection.
10            A.    I would guess that's what ICE is doing.
11      I'm not sure what they're doing or why they're
12      doing it.
13            Q.    Bristol didn't communicate with ICE
14      about evaluating detainees for release prior to
15      this litigation, correct?
16            A.    Correct.
17            Q.    Bristol hasn't communicated with ICE
18      about evaluating detainees for release since this
19      litigation began, correct?
20            A.    Correct.
21            Q.    Are you aware of anyone at Bristol who
22      ICE voluntarily released due to COVID-19?
23            A.    Could you repeat your question.
24            Q.    Are you aware of anyone at Bristol who


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 43 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  236

1             Q.    You have not contacted ICE to discuss
2       the impact of dormitory-style rooms on
3       transmission of COVID-19, correct?
4             A.    Correct.
5             Q.    Did you receive any binding guidance
6       from ICE regarding your housing of ICE detainees?
7             A.    What do you mean by "binding"?
8             Q.    Have you received any guidance from ICE
9       that you were required to follow regarding housing
10      of detainees because of COVID-19?
11            A.    No.
12            Q.    Did ICE ever provide guidance to Bristol
13      on screening ICE detainees for COVID-19?
14            A.    Not that I'm aware of.
15            Q.    Has ICE asked Bristol to provide ICE
16      with a list of ICE detainees who have illnesses
17      that put them at higher risk of complications if
18      they contract COVID-19?
19            A.    They may have.         If they did, it would
20      have been probably directly to the medical vendor.
21            Q.    And the medical vendor is CPS; is that
22      right?
23            A.    That's correct.
24            Q.    And you're not aware if ICE has


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 44 of 62

                        Transcript of Steven Souza, Corporate Representative
                                     Conducted on May 1, 2020                   237

1       contacted CPS about illnesses by ICE detainees?
2               A.      Not that I'm aware of.
3               Q.      How often do you communicate with ICE
4       officers?
5               A.      It varies depending on what the
6       circumstances are.           I -- I have a director of
7       immigration that deals directly with ICE on a
8       daily basis.
9               Q.      And what's that individual's name?
10              A.      Liunetty Couto.
11              Q.      And what are her job responsibilities?
12              A.      She -- she coordinates our immigration
13      detainee program.           She meets with detainees.             She
14      processes them.          She does caseworker duties with
15      them.        She works with ICE on releases and on new
16      commitments and what our bed space availability
17      is.
18              Q.      And do you know if she has discussed any
19      ICE detainees with ICE -- strike that.
20                      Do you know if Ms. Couto has had any
21      conversations with ICE regarding the health status
22      of any ICE detainees?
23              A.      I don't know.
24              Q.      How often do ICE officers visit Bristol?


                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 45 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  242

1             Q.     I guess let me rephrase it in a little
2       bit of a different way.
3                    Are you aware of any guidance from ICE
4       to detention facilities in general about COVID-19?
5             A.     Yes.    They would send us -- and, like I
6       said, I believe they were in the production of
7       documents.
8             Q.     Okay.    Now, at the beginning of the
9       litigation, is it correct that there were 140 ICE
10      detainees housed at Bristol?
11            A.     I know there was 140.           I don't know if
12      it was 148 or just 140, but it was around that
13      number.
14            Q.     And did you believe as of March 27th
15      that 140 detainees could be housed safely at
16      Bristol?
17            A.     I believe by us following the CDC and
18      DPH guidelines, as well as putting into practice
19      in -- procedures in place, that yes.
20            Q.     And as of today, do you still believe
21      that Bristol can safely house 140 ICE detainees?
22            A.     Yes.
23            Q.     Do you have in mind a number of
24      detainees that Bristol could safely house during


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 46 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  243

1       this pandemic?
2              A.   No.
3              Q.   But it's at least 140; is that fair?
4              A.   Yeah.
5              Q.   Thinking about the ICE detainees who
6       have been released since March 27th, if you could
7       re-detain those individuals, would you do so?
8              A.   I don't control who we can detain from
9       ICE.    That's ICE's decision, so I don't think
10      it's -- I could fairly answer that question.
11             Q.   Is it fair to say you would have no
12      objection to re-detaining them if ICE requested
13      it?
14             A.   I would have no objection to detaining
15      anyone that was submitted -- committed by the
16      courts or from immigration.
17                  MS. CURTIS:       Okay, Miles.        If we could
18      pull back up that document, which was...
19                  AV TECHNICIAN:          48?
20                  MS. CURTIS:       48.
21                  AV TECHNICIAN:          Yes.
22                  MS. CURTIS:       Thank you.
23                  And if we can go to page 5.              And scroll
24      down a bit once we get to page 5.              Yeah.     If we


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 47 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  270

1       have no date written under self-quarantine were
2       still quarantined?
3              A.   They were self- -- they were quarantined
4       due to a family member, not for symptoms that they
5       had.
6              Q.   Okay.     But I just -- to be clear, those
7       employees were still quarantining; is that right?
8              A.   That's correct.         If -- if you -- the
9       title at the top of it tells -- explains that.
10      "Quarantine due to family or household member
11      started, Quarantine for a family or household
12      member ended."
13             Q.   Okay.     So those individuals were not
14      working during their quarantine period as listed
15      under the "family household member" column; is
16      that right?
17             A.   Correct.
18             Q.   And -- I'm sorry -- did you say when you
19      first started collecting this information?
20             A.   We started collecting it shortly after
21      the first -- first person that quarantined.                   I
22      don't have a specific date.
23             Q.   But that would be whatever the earliest
24      date is listed on this spreadsheet?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 48 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  271

1             A.    Yeah, probably.
2             Q.    So probably around mid-March, does that
3       seem correct?
4             A.    Yeah, around there.
5             Q.    So from mid-March until April 28th,
6       there were a few dozen employees who were
7       self-quarantined for some period of time; is that
8       right?
9             A.    Correct.
10            Q.    How many of those individuals were
11      tested prior to returning to work to determine if
12      they were negative for COVID-19?
13            A.    They were cleared by their doctor.                 I
14      don't know if they were tested or not.
15            Q.    So they may have returned to work just
16      following the quarantine period; is that right?
17            A.    Once their -- once their PCP or medical
18      professional determined that they can return to
19      work, that note was submitted, reviewed by our ADS
20      of employee health, and then a determination was
21      made that they could return to work.
22            Q.    And for those individuals who are
23      quarantined because of a family or household
24      member, how does Bristol determine whether an


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 49 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                      275

1       the test was reported negative, and then she would
2       put a specific date in that.
3             Q.    And "date positive" means the date they
4       received a positive from their test?
5             A.    Yep.
6             Q.    Date returned to work means the date
7       they returned to work, I presume?
8             A.    That would be the date that they were
9       cleared to return to work, correct.
10            Q.    And by my count, there are 49 rows with
11      data here; is that accurate?
12            A.    Whatever's on the form.            I don't know
13      what the exact numbers are.
14            Q.    And is it correct that as of the date of
15      this document, April 28th, 25 Bristol County
16      Sheriff's Office employees had been tested for
17      COVID-19?
18            A.    I don't know.        I would have to count.             I
19      don't know the exact number.
20            Q.    But it's whatever number is on this
21      sheet?
22            A.    That's correct.
23            Q.    And 24 Bristol County Sheriff's
24      Office employees had self-quarantined or -- strike


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 50 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  279

1       information from to tweet it to see if it's part
2       of that or not.
3             Q.    When was the last time the spreadsheet
4       was updated?
5             A.    I believe it was updated on the -- maybe
6       on the 30th.     I'm not a hundred percent positive.
7       I'd have to look at my e-mails.
8             Q.    And, as you sit here today, do you
9       recall whether there were more than eight Bristol
10      County Sheriff's Office employees who had tested
11      positive?
12            A.    Not that I'm aware of.
13            Q.    And do you have any reason to doubt the
14      veracity of the Bristol County Sheriff's Office
15      Twitter account?
16                  MR. KANWIT:       Objection.
17            A.    Again, I don't know what -- our
18      individual that controls that -- if it was
19      documents prior to or where they got that
20      information.     I don't have any idea.
21            Q.    Okay.     And has there been any attempt to
22      do contact tracing for the individuals who work at
23      Bristol County Sheriff's Office who tested
24      positive for COVID-19?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 51 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                       280

1             A.    Yes.
2             Q.    And what attempts have been made?
3             A.    We look at schedules, we look at video,
4       we look at individuals that -- anyone that tested
5       positive, where they worked, what shift they were
6       on, the location, and so forth.
7             Q.    And is any effort made to test
8       individuals they may have come into contact with?
9             A.    They would be informed through the memos
10      that were produced as documents from the sheriff
11      notifying individuals to shift in the locations
12      where they worked.
13            Q.    Nothing else would be done in terms of
14      providing tests?
15            A.    No.     We do not do testing on staff.                  We
16      direct them to their PCP.
17            Q.    And is the contact tracing that you just
18      described reflected in any of the documents that
19      you've seen?
20            A.    I don't believe so.
21            Q.    So there are no documents you're aware
22      of that describe the process that Bristol should
23      go through to trace contacts?
24            A.    No.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 52 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  288

1       employees been tested for COVID-19?
2             A.    Not that I'm aware of, but I don't know
3       until I see the most updated sheet.
4             Q.    And was there any attempt to do
5       contract -- contact tracing for people that these
6       employees may have come into contact with?
7             A.    I'm not sure, to be honest.
8             Q.    And do you know whether any CPS
9       employees have begun self-quarantine since this
10      chart was updated?
11            A.    I don't know.
12            Q.    So between Bristol County Sheriff's
13      Office and CPS, about ten employees have tested
14      positive for COVID-19 as of April 28th, correct?
15            A.    That's correct.
16            Q.    And that's out of 32 employees that show
17      a test between Exhibit 26 and Exhibit 25, correct?
18            A.    Whatever the numbers are.
19            Q.    And I'll represent to you that by my
20      count, it is 10 out of 32, so that's approximately
21      one-third of the employees who have tested -- who
22      have been tested for COVID-19 that have tested
23      positive, correct?
24            A.    By your calculations, yes.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 53 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  302

1       that the federal rules allow a presumptive seven
2       hours on the record for any witness.                This witness
3       is not only a 30(b)(1) witness but also a 30(b)(6)
4       on eight topics, which is the entirety of the
5       30(b)(6) notice, and we're entitled to the full
6       seven hours, if not more than that, but the seven
7       hours is the presumptive amount of time, in the
8       absence of some other agreement.
9                   MR. KANWIT:       And you normally wouldn't
10      get him on a deposition as quickly as you did
11      under the federal rules.
12                  MS. CURTIS:       Well, we're talking about a
13      preliminary injunction here, so we have to have
14      pretty quick discovery.          Why don't we get into it?
15                  MR. KANWIT:       How much time do you want
16      to take fencing about this?
17                  MS. CURTIS:       The question is --
18                  MR. KANWIT:       How long?
19                  MS. CURTIS:       -- how much time you're
20      willing to take talking about --
21                  MR. KANWIT:       Clock's running.
22                  MS. CURTIS:       -- running out the clock.
23      So why don't we get back to Superintendent Souza.
24      BY MS. CURTIS:


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 54 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  303

1             Q.     So what I'm going to do, in light of
2       Attorney Kanwit's representations, is talk about
3       some 30(b)(1) topics.         There are two 30(b)(6)
4       topics we haven't covered yet, which is topics 5
5       and 6.     I hope to get to both of those today, but
6       if not, we are not waiving the right to cover
7       those at a later date.          But just to let the
8       witness know that right now, you're only providing
9       30(b)(1) testimony, not testimony on behalf of
10      Bristol.
11                   Do you understand?
12            A.     Yes.
13            Q.     Okay.    You agree that social distancing
14      is important in combatting the spread of COVID-19,
15      right?
16            A.     Yes.
17            Q.     And you agree that washing hands is
18      important in combatting the spread of COVID-19,
19      correct?
20            A.     As well as any other disease.
21            Q.     And you agree that disinfecting common
22      areas is important in combatting the spread of
23      COVID-19, right?
24            A.     As well as other diseases.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 55 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  306

1             A.    Correct.
2             Q.    And the toilets as well?
3             A.    I would say yes.
4             Q.    Visitation is not currently allowed at
5       Bristol, correct?
6             A.    Correct.
7             Q.    When did Bristol decide to stop
8       visitation?
9             A.    I don't have the exact date, but it is
10      on the memo from the sheriff about suspending
11      visits.
12            Q.    And visits were suspended because they
13      can't happen safely right now, correct?
14            A.    Visits can't happen because we don't
15      want other people coming into the institution.
16      All visits are noncontact.
17            Q.    But you would agree that visitations
18      can't currently happen safely, right?
19            A.    Correct.
20            Q.    And all employees at Bristol are
21      considered emergency status or essential, correct?
22            A.    That's correct.
23            Q.    And you agree with me that COVID-19
24      presents a historic challenge to Bristol, correct?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 56 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  308

1             Q.     And you agree that preventing infection
2       requires vigilant social distancing and personal
3       sanitation, right?
4                    MR. KANWIT:      Objection.
5             A.     Can you repeat that question.
6             Q.     Yeah.    If you look at that same
7       paragraph, the second sentence says "Provided we
8       remain mindful and vigilant with our social
9       distancing and personal sanitation both here and
10      in the community, we can reach our shared goal of
11      preventing our inmate population, us, and our
12      families from becoming exposed to and infected by
13      COVID-19."
14                   Do you see that?
15            A.     I can't -- I can't see the very bottom
16      of it.
17                   MS. CURTIS:      Miles, can you scroll down
18      a little.
19            A.     Thank you.      Yes.
20            Q.     And do you agree with Sheriff Hodgson
21      that preventing infection requires vigilant social
22      distancing and person sanitation?
23            A.     As -- as he stated there, yes, both --
24      both here and within the community.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 57 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  311

1             Q.    Okay.     And you testified earlier that
2       you communicate with some peers at similar
3       institutions in Massachusetts, correct?
4             A.    Correct.
5             Q.    And are you aware of other correctional
6       facilities in the United States having had
7       outbreaks of COVID-19?
8             A.    Yes, I've heard it on the news.
9             Q.    And are you aware that some of the
10      largest outbreaks in the United States so far have
11      been correctional facilities?
12            A.    Correctional facilities and nursing
13      homes, I've heard both.
14                  MS. CURTIS:       And, Miles, if you can pull
15      up 15.
16                  AV TECHNICIAN:         One second.
17            Q.    And I've had marked here as Exhibit 15 a
18      New York Times article called "Coronavirus in the
19      U.S., Latest Map and Case Count," last updated
20      April 29th, 2020 at 8:56 a.m.
21                  Have you seen this document before?
22            A.    No, I have not.
23                  MS. CURTIS:       Miles, if you could go down
24      to the tenth page of the PDF, and let's scroll


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 58 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  312

1       down to the last paragraph of the page.
2               Q.   Do you see that this says at the -- that
3       last paragraph, first sentence, "Times journalists
4       have for weeks tracked clusters of cases and
5       deaths across the country"?
6               A.   Yes, I see that.
7               Q.   And the next sentence begins "The
8       largest such outbreaks include prisons in Ohio and
9       Arkansas."
10                   Do you see that?
11              A.   I do.
12              Q.   And following that --
13                   MS. CURTIS:      Miles, if you could scroll
14      down.
15              Q.   -- there's a list of the largest
16      clusters of outbreaks.
17                   Do you see that?
18              A.   Yes, I do.
19              Q.   And the first outbreak is in a
20      correctional facility in Ohio, correct?
21              A.   Correct.
22              Q.   The second outbreak is in a different
23      correctional facility a Ohio, right?
24              A.   Correct.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 59 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  313

1             Q.    The next one is at a pork processing
2       facility in South Dakota, correct?
3             A.    That's what it says.
4             Q.    And the next one is at the U.S.S.
5       Theodore Roosevelt?
6             A.    Yep.
7             Q.    And the fifth entry on the list is a
8       correctional facility, correct?
9             A.    Correct.
10            Q.    The sixth entry on the list is a
11      correctional facility, right?
12            A.    That's what it says.
13            Q.    The seventh entry on the list is a
14      correctional facility, right?
15            A.    Correct.
16            Q.    The eighth entry on the list is a
17      correctional facility, correct?
18            A.    Correct.
19            Q.    The ninth entry on the list is a
20      correctional facility, right?
21            A.    That's what it says.
22            Q.    And the tenth entry on the list is a
23      correctional facility, correct?
24            A.    Correct.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 60 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  314

1             Q.    So of the ten largest outbreaks in the
2       U.S. as of April 29th, eight were in correctional
3       facilities, correct?
4                   MR. KANWIT:       Objection.
5                   Can you scroll up, because it's not
6       clear to me it's showing the largest outbreaks or
7       just cases connected to.
8             Q.    Superintendent Souza, my question is of
9       the ten largest outbreaks in the U.S., per this
10      list, eight were in correctional facilities,
11      correct?
12                  MR. KANWIT:       Objection.
13            A.    The outbreaks by this form, yes.
14            Q.    And do you know how, if at all, the
15      housing setups in these facilities on this list
16      differ from those in Bristol?
17            A.    I have no idea any of those facilities.
18            Q.    And do you know how, if at all, the
19      practices on testing in these facilities differ
20      from those in Bristol?
21            A.    You broke up.
22            Q.    Do you know how, if at all, the
23      practices on testing in these facilities differ
24      from those in Bristol?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 61 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  315

1             A.    I wouldn't know.
2             Q.    Can we pull up 16.
3                   I've had marked as Exhibit 16 an
4       editorial in The New England Journal of Medicine
5       titled "Asymptomatic Transmission, the Achilles'
6       Heel of Current Strategies to Control COVID-19."
7                   Have you seen this document before?
8             A.    No, I have not.
9             Q.    And would you agree that the New England
10      Journal of Medicine is one of the most highly
11      regarded medical journals in the world?
12                  MR. KANWIT:       Objection.
13            A.    I don't have an opinion on that.
14            Q.    'Cause you're not a medical
15      professional, right?
16            A.    That's correct.
17            Q.    And just going back to my question about
18      other facilities with outbreaks, can you identify
19      anything Bristol's done differently from those
20      facilities that would make an outbreak at Bristol
21      less likely than an outbreak at those facilities?
22                  MR. KANWIT:       Objection.       He already
23      testified he doesn't know what they're doing.
24            Q.    You can answer the question.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
    Case 1:20-cv-10617-WGY Document 151-4 Filed 05/06/20 Page 62 of 62

                     Transcript of Steven Souza, Corporate Representative
                                  Conducted on May 1, 2020                  318

1             A.    That's what I've heard, yes.
2             Q.    And do you see that the next sentence in
3       Exhibit 16 here says "This recommendation for
4       SARS-CoV-2 testing of asymptomatic persons in
5       skilled nursing facilities should most likely be
6       expanded to other congregate living situations,
7       such as prisons and jails"?
8             A.    I see what it says there.
9             Q.    And Bristol is not doing asymptomatic
10      testing, correct?
11            A.    That's correct.         Following the CDC, DPH
12      guidelines.
13            Q.    Now, Bristol has access to three area
14      hospitals, correct?
15            A.    Several area hospitals.
16            Q.    And those are St. Luke's, Charlton
17      Memorial, and Morton; is that right?
18            A.    Amongst a few of them, yes.
19            Q.    And what are the others?
20            A.    You have Sturdy Hospital.             You have St.
21      Anne's Hospital.
22            Q.    And you would not want to overwhelm any
23      of those facilities due to an outbreak at Bristol,
24      correct?


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
